By the Court

Warner, J.
delivering the opinion.
This was an action on the case, for words alleged to have been spoken, by the defendant in the Court below, of and concerning the plaintiff. On the trial of the cause the jury found a verdict for the plaintiff, for one hundred dollars. The counsel for the defendant in the Court below, made a motion for a new trial, on the ground, “ that the words charged in the second count of the plaintiff’s declaration, do not impute to the plaintiff any such disorder as would tend to exclude him from society, and therefore are not *59actionable per se.” The words alleged to have been spoken by the defendant, in the second count, are—“You are a clappy d—d son of a bitch, and have been rotten with the clap this two or three years,” inuendo, that the plaintiff had the gonorrhea, &c. The Court below overruled the motion for a new trial, and held the words to be actionable per se, whereupon the defendant excepted, and now assigns the decision of the Court below for error in this Court. We are all of the opinion the Court below decided correctly in overruling the defendant’s motion for a new trial, on the ground stated in the rule.
To charge one with a disease which would wholly, or par- [1.] tidily, exclude him from society, is actionable. Starlde on Slander, 97, 98, 99. Mr. Starlde says, “actions for words of this description, seem, in the absence of special damage, to have been confined to charges of leprosy and lues venerea.
A distinction was attempted to be drawn by the plaintiff in error, between lues venerea and gonorrhea, contending that the latter was of milder character, and a different species of disease.' In actions of slander, it will be recollected, words are to be taken in their common acceptation; in the sense in which those to whom they are addressed understand them.
The disease imputed to the plaintiff by the defendant, no one could fail to understand; and if he was in the condition which the defendant declared him to have been, we are of the opinion it would partially, if not wholly, exclude him from society ; it would most certainly exclude him from all good society. Mr. Starkie, at page 99, after speaking of the charges of leprosy and lues venerea, remarks, “without citing the disgusting string of cases upon this subject with which the older reports abound, it may be deemed sufficient to observe, that whenever it can be collected from the circumstances, that the speaker intended the hearers to understand that the person spoken of, was at the time of speaking, afflicted with either of the disorders above mentioned, an action may be maintained.”-—-Sterling vs. Adams and wife, 3 Day R. 312, 411.
Let the judgment below be affirmed.